DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Upon further consideration, the Restriction Requirement of 02/03/2022 is not considered to be burdensome and is hereby withdrawn. 

Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 18, recites, “for example.” which should be –for example,--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claims 1, 7: “angle calculation unit”, interpreted as element 51 of fig. 2
Claims 1, 7: “signal acquisition unit”, interpreted as element 52 of fig. 2
Claims 1, 7: “learning unit“, interpreted as element 53 of fig. 2 
Claims 1, 7: “storage unit“, interpreted as either element 61 or 62 of fig. 2
Claims 1, 7: “target setting unit“, interpreted as element 55 of fig. 2
Claims 1, 7: “drive control unit“, interpreted as element 56 of fig. 2
Claims 1, 7: “abnormality check unit“, interpreted as element 58 of fig. 2
Claims 6, 12: “notification unit“, interpreted as element 59 of fig. 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
The claimed invention falls within at least one of the four categories of patent eligible subject matter because the claims are directed to more than signals per se (e.g., “a drive control unit for controlling the driving of the motor such that the motor angle becomes the motor angle target value” of Claim 1 or “controlling the driving of the motor such that the motor angle becomes the motor angle target value” of Claim 7)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7, in the last limitations, respectively recite, “during a period from all of the output shaft signals are determined to be unavailable to be used until the start switch is turned off”, which is unclear. There appears to be a grammatical error which makes the intended meaning of the phrasing indiscernible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2006/0103339).
Regarding claim 1, Yamada discloses a shift range control device for switching a shift range by controlling driving of a motor, the shift range control device comprising: an angle calculation unit (33) for acquiring a motor rotation angle signal outputted from a motor rotation angle sensor (31), which detects a rotation position of the motor (13), and calculating a motor angle; a signal acquisition unit (33) for acquiring output shaft signals, which are output from an output shaft sensor (16) for detecting a rotation position of an output shaft (15) to which rotation of the motor is transmitted, values of the output shaft signals changing in steps in accordance with the rotation position of the output shaft; a learning unit (33) for learning a position correction value (para. 40), which is used to calculate a motor angle target value; a storage unit (memory of ECU 33, para. 52) for storing the position correction value; a target setting unit (33) for setting the motor angle target value according to a target shift range by using the position correction value (para. 59); a drive control unit (34, 35) for controlling the driving of the motor (para. 36, 40) such that the motor angle becomes the motor angle target value; an abnormality check unit (33) for checking whether the output shaft signals are available to be used (the scope of the phrasing includes the system checking for flags as disclosed by para. 56), wherein the learning unit (33) learns (para. 40, 54-62), as the position correction value, a normal state time correction value calculated based on at least one of a first reference angle (Np) and a second reference angle (Nds) when at least one of the output shaft signals is available to be Appl. No. 16/682,181used at time of turning on of a start switch, the first reference angle is the motor angle at time when the output shaft signal changes in response to the rotation of the motor in a first direction (i.e., to acquire Np), and the second reference angle is the motor angle at time when the output shaft signal changes in response to the rotation of the motor in a second direction opposite to the first direction (i.e., to acquire Nds); and the target setting unit (33) sets the motor angle target value by using the normal state time correction value stored in the storage unit (para. 40) during a period from all of the output shaft signals are determined to be unavailable to be used until the start switch is turned off.  
Regarding claim 2, Yamada discloses the shift range control device according to claim 1, wherein: the learning unit (33) learns, as the position correction value, an abnormal state time correction value calculated based on the motor angle at time when the motor is rotated to a limit position of a movable range of the motor (para. 40) in case that all of the output shaft signals are unavailable to be used at the time of turning on of the start switch.  
Regarding claim 3, Yamada discloses the shift range control device according to claim 1, wherein: the output shaft (15) is rotatable integrally with a rotation member (18) which is formed with a plurality of valley sections (25), to which an engagement member (27) is engaged according to a shift range, and ridge sections provided between the valley sections (fig. 3; para. 32); and the output shaft signal changes stepwise so as to have different values between before and after movement when the engagement member moves to the valley section which is adjacent to the engagement member (para. 30).  
	Regarding claims 7-9, the remaining limitations flow naturally from the above explanations of the art and the explicit mapping of the art to the claims is omitted in accordance with MPEP 37 C.F.R. 1.104(c)(2) (i.e., the rejection of claims is mapped to the art when a reference is complex or shows or describes inventions other than that claimed by the applicant). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2006/0103339), in view of Ito (US 2010/0161187).
Regarding claim 6, Yamada discloses the shift range control device according to claim 1, but is silent regarding further comprising: a notification unit for warning that a shift range switching system is abnormal when it is determined that at least a part of the output shaft signals is unavailable to be used.
However, the need for programming to be robust against unanticipated conditions was long-known in the art; and Ito teaches a monitoring function unit that transmits information of abnormaility to a main ECU (para. 56). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the monitoring function of Ito with the disclosed structure of Yamada for the expected benefit of allowing the programming to be robust against unanticipated conditions. 
	Regarding claim 12, the remaining limitations flow naturally from the above explanations of the art and the explicit mapping of the art to the claims is omitted in accordance with MPEP 37 C.F.R. 1.104(c)(2) (i.e., the rejection of claims is mapped to the art when a reference is complex or shows or describes inventions other than that claimed by the applicant). 

Allowable Subject Matter
Claims 4-5 and 10-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658